

EXHIBIT 10.2
Barzel Logo [exh10-2_1352580.jpg]
 
May 5, 2009
 
Domenico Lepore
180 Montegue Street
Brooklyn, NY 11201


Re:           Amendment to Employment Agreement
 
Dear Domenico,
 
The Board of Directors of Barzel Industries Inc. (the “Corporation”) has
determined that it is in the best interests of the Corporation to temporarily
decrease salaries of our executives and other employees of the
Corporation.  Your employment agreement with the Corporation contemplates that
your salary will be at least $550,000.  The Corporation would like to amend your
employment agreement to provide for a temporary reduction of your salary to
$385,000 effective as of May 11, 2009.  Such reduction shall remain in effect
until the Corporation elects to terminate this temporary reduction or you give
notice to the Corporation that such reduction is no longer acceptable.  Upon the
occurrence of either such event, your salary shall return to the amount in
effect before the reduction.  Notwithstanding the foregoing, for all other
purposes of the employment agreement (including Section 5) and all benefit plan
purposes, the term “Salary” shall mean the amount of annual salary in effect
before the reduction.
 
By signing this letter below, you consent to the amendment of your employment
agreement as provided herein.  We look forward to your continued contributions
to the Corporation.
 

   
Respectfully Yours,
 
 
   
BARZEL INDUSTRIES INC.
 
 
   By: 
 /s/ Oded
Cohen                                                                        
   
Name:  Oded Cohen
   
Title:  Compensation Committee Chairman



 
Acknowledged and Agreed to by:
 



 
/s/ Domenico Lepore
 

DOMENICO LEPORE
 